     Case 2:19-cv-00419-AMM-SGC Document 38 Filed 08/31/21 Page 1 of 2                    FILED
                                                                                 2021 Aug-31 AM 09:06
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

CORRY AVERETT,                            )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No. 2:19-cv-00419-AMM-SGC
                                          )
WARDEN MIREE, et al.,                     )
                                          )
      Defendants.                         )

                          MEMORANDUM OPINION

      The magistrate judge entered a report on August 5, 2021, recommending the

defendants’ special reports be treated as a motion for summary judgment and

further recommending that the motion be granted. Doc. 37. Although the parties

were advised of their right to file specific written objections within fourteen days,

no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS her recommendation. Accordingly, the

court ORDERS that the defendants’ motion for summary judgment is

GRANTED, the court finding no genuine issues of material fact exist.
Case 2:19-cv-00419-AMM-SGC Document 38 Filed 08/31/21 Page 2 of 2




DONE and ORDERED this 31st day of August, 2021.



                           _________________________________
                           ANNA M. MANASCO
                           UNITED STATES DISTRICT JUDGE




                                2
